Case 1:17-cv-00295-MAC-ZJH Document 14 Filed 01/24/20 Page 1 of 1 PageID #: 64

                                    UNITED STATES DISTRICT COU T
                                     EASTERN DISTRICT OF TEXAS



 Ralph Lynn Ferguson, Jr,
                                                                      1:17cv00295
 v.                                                        Civ. No.

  J. KEITH STANLEY,
  individually and as partner at
  FAIRCHILD, PRICE, HALEY & SMITH,
  LLP.


                     AFFIDAVIT IN SUPPORT OF CLERK S ENTRY OF DEFAULT

     I hereby certify that I am the plaintiff or the attorney of record for the laintiff in the above
cause, and that defendant J. KEITH STANLEY was served by the following
method: persona| service of Summons and Complaint with attachments on J. KEITH
               STANLEY at 413 Shelbyville St., Center, TX 75935, on September 28, 2017,
               by state licensed process server Jimmy Wagstaff SCH#10383. Process
               Server's Affidavit of service entered into this case record by Plaintiff at Docket
               Entry 6 on October 10, 2017.


       I further certify that the defendant has failed to serve an answer or other responsive pleading;
no extension has been grunted or any extension has expired; the defendant is neither an infant (under
age 21) nor an incompetent person; the defendant is not in the active military service of the United
States of America or its officers or agents or was not six months prior to the filing of the case.

              The Clerk is requested to enter a default against said defendant.


                                                     Ralph Lynn Ferguson, Jr. Plaintiff
Date:                                               Plaintiff or Attorney for Plaintiff
 January 24, 2020                                    N/A
                                                    Bar No.

                                                     1192 Hwy 27
                                                    Address
                                                     DeRidder, Louisiana 70634

p:\dflt.aff
